Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1,3,4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3,4 of U.S. Patent No. 11235881. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having : 1. broader scope (i.e., without limitation “an aircraft wing in which the CNT heater and the first and second PTC heaters are layered, wherein the CNT heater and the first PTC heater occupy a same layer in the aircraft wing”; 2. different using purpose (i.e., aircraft wing, air data probe/sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hybrid heater discloses the claimed carbon Nano-tube (CNT) heater, first and second positive temperature coefficient (PTC),  and one of ordinary skill would arrive at the present invention form the patented one.

Claim 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-12 of U.S. Patent No. 11235881 in view of Kirkpatrick 4458137. 

‘881 teaches:
10. A hybrid heater system for ice protection 

11. The hybrid heater system of claim 10, wherein the second PTC heater establishes the maximum temperature capability for ice protection, and the hybrid heater system operates with an absence of active temperature controls (claim 8).

12. The hybrid heater system of claim 10, wherein the first PTC heater and the second PTC heater have differing electrical resistivity (claim 9).

13. The heater system of claim 10, wherein an effective electrical resistance of the first parallel formation is less than an electrical resistance of each of the CNT heater and the first PTC heater (claim 10).
14. The hybrid heater system of claim 10, wherein the first

15. The hybrid heater system according to claim 10, wherein the second 

However, Jacob teaches the invention as discussed above, but is silent on air data probe.
	
Kirkpatrick teaches:
Air data probe with PTC and constant wattage heater. (fig.1 and fig.2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Jacob aircraft wing with Kirkpatrick air data probe, because the simple substitution of one known element for another would have yielded predictable results of heater providing ice protection for the aircraft component.

	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections

Claims 1-9,13,16-20 are objected to because of the following informalities:

Claim 1 recites “a first hybrid heater set” should read “a first hybrid heater set comprising:”.  Appropriate correction is required.

Claim 4,13,16,19 recites “the first parallel formation” should read “the parallel formation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7,9,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, 9 recites the limitation " the air data probe" in line 1.  There are insufficient antecedent basis for this limitation in the claim.

Claim 20 recites “the first heater layer is split between two heater layers” and the specification (page. 4, para.0021) discloses there are two heater layers, first heater layer 22 and second heater layer 24. In between heater layer 22 and heater layer 24, is film adhesive and insulation 26. Film adhesive and insulation 26 is also used in between probe surface 16 and first heater layer 22 and between probe sleeve 20 and second heater layer 24. It is unclear how the first layer is split between two heater layers.  For the purpose of examination, “the first heater layer is split between two heater layers” is interpreted as – the first heater layer is spilt with the second heater layer. Correct limitation if there is different meaning of the first heater layer is split between two heater layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 20110297665 in view of Steinwandel US 9511871 .

Parker teaches:
1. A hybrid heater system (fig.8B) for an aircraft air data sensor(page.3, para.0035), the hybrid heater system comprising; 
a voltage source (fig.8, 802); 
a first hybrid heater set; a carbon 
a first positive temperature coefficient (PTC) heater disposed in parallel with the CNT heater to form a parallel formation(fig.8,814); and 
a second PTC heater disposed in series between the voltage source and the parallel formation(fig.8,910).

	However, Park teaches the invention as discussed above, but is silent on carbon nanotube.

Steinwandel teaches:
Regarding claim 1, a carbon nanotube (CNT) heater (fig.8, 14,54; carbon nanotube heater).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the invention of Park by using carbon nanotube heater as taught by Steinwandel in order to 	increasing higher electrical current pass through the heater, thereby the heater can be reached higher temperature cause by high current. 

	
Park further teaches:
	3. The hybrid heater system of claim 1, wherein the first PTC heater and the second PTC heater have differing electrical resistivity (fig.7, para. 0077; The threshold or trigger  temperature of the additional layer of PTC material may be higher than the trigger temperature of the PTC heater that is in parallel with the constant wattage heater, it would be inherent for different electrical resistivity between first and second PTC heater).	

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 20110297665 in view of Steinwandel US 9511871 in further view of Mihara 5764470.

Park in view of Steinwandel teaches the invention as discussed above, but is silent on an electrical resistance of the first parallel formation is less than an individual electrical resistance of each of the CNT heater and the first PTC heater.

	Mihara teaches:
	4. The heater system of claim 1, wherein an electrical resistance of the first parallel formation is less than an individual electrical resistance of each of the CNT heater and the first PTC heater (col.3, line 30-35; fig,1, 11 (6 ohm), 12 (15 ohm), the total resistance is about 0.23 ohm is less than each of heater).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the invention of Park in view of Steinwandel by using an electrical resistance of the first parallel formation is less than an individual electrical resistance of each of heater as taught by Mihara in order to suppressing the rush current to heater, thereby more reliable heating is provided (col.2, line 25-27).  


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 2,5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-19 allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761